       Case 2:19-cv-05811-JAT Document 23 Filed 02/05/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Ernie Martinez,                                    No. CV-19-05811-PHX-JAT
10                  Petitioner,                         ORDER
11   v.
12   William W Lothrop,
13                  Respondent.
14
15          On October 20, 2020, the Magistrate Judge to whom this case was assigned issued
16   a Report and Recommendation (“R&R”) recommending that the Petition in this case be
17   denied. Petitioner sought and received and extension of time to file objections to the R&R.
18   His objections were due November 3, 2020. On November 24, 2020, Petitioner moved to
19   file his objections late (Doc. 20) and lodged his objections (Doc. 21). The Government
20   replied to the lodged objections. (Doc. 22). Separately, Petitioner filed a motion to appoint
21   counsel. (Doc. 19).
22          Generally, petitioners seeking habeas relief are not entitled to counsel unless
23   appointment counsel is necessary to a prevent due process violation. Chaney v. Lewis, 801
24   F.2d 1191, 1196 (9th Cir. 1986), cert. denied, 481 U.S. 1023 (1987); Kreiling v. Field, 431
25   F.2d 638, 640 (9th Cir. 1970) (per curiam); Eskridge v. Rhay, 345 F.2d 778, 782 (9th Cir.
26   1965), cert. denied, 382 U.S. 996 (1966). The Court has discretion to appoint counsel
27   when a judge “determines that the interests of justice so require.” Terrovona v. Kincheloe,
28   912 F.2d 1176, 1181 (9th Cir. 1990), cert. denied, 499 U.S. 979 (1991) (quoting 18 U.S.C.
       Case 2:19-cv-05811-JAT Document 23 Filed 02/05/21 Page 2 of 2



 1   § 3006A(a)(2)(B)). “In deciding whether to appoint counsel in a habeas proceeding, the
 2   district court must evaluate the likelihood of success on the merits as well as the ability of
 3   the petitioner to articulate his claims pro se in light of the complexity of the legal issues
 4   involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
 5          Here, there is not a likelihood of success on the merits. See generally (Doc. 16).
 6   Further, Petitioner has capably articulated his claims pro se. See generally (Doc. 1; Doc.
 7   21). On this record, the Court will deny the motion to appoint counsel.
 8          In Petitioner’s motion to file his specific objections late, Petitioner states:
 9          Now comes, Ernie Martinez, Defendant, pro se, hereby file this motion for
            entering specific written objections with the Court. (Arizona and New
10          Mexico statewide search for habeas corpus attorneys through the bar
            association and private law firms have resulted in none who will represent
11          my case [] nor assist in filing objections with the Court.)
12   (Doc. 20).
13          The Court concludes that Petitioner’s efforts at finding counsel justify his objections
14   being filed late. Accordingly, the Court will consider the late filed objections as if they
15   were timely.
16          Based on the foregoing,
17          IT IS ORDERED that the motion to appoint counsel (Doc. 19) is denied.
18          IT IS FURTHER ORDERED that the Motion to File Specific Written Objections
19   [Late] (Doc. 20) is granted. The Clerk of the Court shall file the objections currently lodged
20   at Doc. 21.
21          Dated this 5th day of February, 2021.
22
23
24
25
26
27
28


                                                  -2-
